Citation Nr: 0706119	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  05-16 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse




ATTORNEY FOR THE BOARD

P. Boominthan, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1968 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho. 

In December 2006, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file. 

The issue of entitlement to an initial rating in excess of 50 
percent for PTSD is  addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have tinnitus as a result of his 
service.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran seeks service connection for tinnitus.  At a 
December 2006 hearing, the veteran testified that during 
service he served as the powder man in an artillery unit for 
a 175 millimeter cannon.  He further testified that on one 
occasion, the cannon fired before he could get behind the gun 
and cover his ears.  He reported that he had searing pain, 
especially in his right ear.  He stated that his ears started 
ringing during service.  He testified that after service, he 
saw a doctor in 1971 for ringing in the ears and that he was 
treated with an ear washing.  He stated that these records 
are not available.  He stated that after his discharge, he 
was employed as a conductor and a brakeman in the railroad 
and that he wore earplugs for loud noises.  Currently, he 
stated that his ears ring 24 hours a day, seven days a week.  
He also reported that he wakes up at about 2 o'clock in the 
morning because the ringing is so bad.  He stated that the 
ringing is in the middle of his head, but more profoundly in 
the right ear.  The ringing is pretty much constant, though 
it is sometimes worse than others.  He also testified that in 
approximately 1988, he declined to participate in a law suit 
against a railroad for causing hearing loss or tinnitus as he 
believed the tinnitus began in-service.  

The Board initially notes that although evidence has been 
received subsequent to the most recent supplemental statement 
of the case, dated in July 2006, the veteran has submitted a 
waiver of RO review of this evidence.  See 38 C.F.R. 
§ 20.1304 (2006).  Accordingly, the Board may proceed with 
adjudication of the claim.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id. 

The law provides that, in the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay 
or other evidence of an injury incurred in service shall be 
accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service and notwithstanding that there is no official record 
of service incurrence of the injury.  38 U.S.C.A. § 1154(b); 
see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2006).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996). 

The veteran's personnel file (DA Form 20) shows that he spent 
12 months in Vietnam with an artillery unit.  His principal 
duty during that time was "cannoneer."  The Board further 
notes that service connection is currently in effect for 
PTSD.  Based on the foregoing, the Board finds that the 
veteran participated in combat.  See 38 U.S.C.A. § 5107(b); 
VAOPGCPREC 12-99.  The veteran is therefore eligible for the 
special considerations afforded to combat veterans.  See 38 
U.S.C.A. § 1154; 38 C.F.R. § 3.304(d).

Service medical records, including the veteran's discharge 
examination, do not show any report or finding of tinnitus or 
any ear trouble.  His separation examination report, dated in 
May 1970, shows that his ears and drums were clinically 
evaluated as normal.  In an accompanying "report of medical 
history" he denied having ear trouble, or "running ears."  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 2004 and 2006.  This 
evidence includes a private medical report, dated in 2004, 
which contains an Axis III diagnosis of tinnitus.  A VA 
examination report, dated in March 2005, shows that the 
examiner stated that the veteran's claim file had been 
reviewed.  The examiner noted that the veteran's history of 
noise exposure included exposure to artillery fire and nearby 
bomb explosions while in combat in Vietnam for one year.  The 
veteran reported that in 1969 he was approximately 14 feet 
away from the muzzle blast of a 175 millimeter gun and 
subsequently experienced pain.  As a civilian, the veteran 
reported working for approximately 25 years as a railroad 
conductor with exposure to machinery and engine noise, but 
stated that he consistently wore hearing protection.  The 
veteran could not recall a specific date of onset the 
tinnitus, but reported its presence since service.  He stated 
that his tinnitus was bilateral, constant, bothersome, and 
disruptive.  He reported that his tinnitus was most 
bothersome at night.  The examiner noted that the veteran's 
November 1967 service examination showed normal limits in 
both ears, and that his May 1970 discharge examination showed 
an audio response to pure tones within normal limits through 
4 KHz bilaterally.  

The veteran's service medical records do not show any 
treatment for tinnitus symptoms, or diagnosis of tinnitus.  
Therefore, a chronic condition is not shown during service.  
See 38 C.F.R. § 3.303.  In addition, the earliest evidence 
relevant to the claimed disability is dated in 2004.  This is 
approximately 33 years after separation from service.  This 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In addition, although the veteran is 
deemed to have participated in combat, as previously stated, 
the Court has held that 38 U.S.C.A. § 1154 does not alter the 
fundamental requirement of a medical nexus to service.  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. 
Brown, 9 Vet. App. 521 (1996).  Here, there is no competent 
evidence showing that the veteran has tinnitus that was 
caused or aggravated by his service.  In this regard, the 
only competent opinion of record is in the March 2005 VA 
examination report, which shows that the examiner concluded 
that the veteran's tinnitus was most likely due to factors 
such as continued noise exposure as civilian, sinus problems, 
abnormal TM (temporomandibular joint) mobility.  The examiner 
stated that the veteran's tinnitus was not likely caused by 
military acoustic trauma.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim, and 
that the claim must be denied.  See 38 C.F.R. § 3.303.  

The veteran is competent to report that on which he has 
personal knowledge and what comes to him through his senses, 
specifically, that he had ringing in his ears in service.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
the veteran is not qualified to report on the etiology of 
this condition.  This determination is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Additionally, in this 
case, there is a medical opinion stating that his tinnitus is 
not related to service.  A competent medical expert makes 
this opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991). 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in May 2004, the RO sent the 
veteran a notice letter (hereinafter "VCAA notification 
letter") that informed him of the type of information and 
evidence necessary to support his claim.  The RO's letter 
informed the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA and contained a specific request for the veteran to 
provide additional evidence in support of his claim.  He was 
asked to identify all relevant evidence that he desired VA to 
attempt to obtain.  

The May 2004 VCAA letter was mailed to the appellant prior to 
the initial RO adjudication of his claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran was afforded notice in a September 
2006 letter, albeit that this letter related to claims not 
currently in issue.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006).  In any event, no further 
notice is needed as to any disability rating or effective 
date matters.  Since the claim has been denied, any question 
as to the disability ratings or the appropriate effective 
dates to be assigned is rendered moot.  VA is not required, 
therefore, to provide this notice.  Id.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO has 
obtained the veteran's service records, service medical 
records, and VA and non-VA medical reports.  The veteran has 
been afforded a VA examination for the disability in issue, 
and an etiological opinion has been obtained.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for tinnitus is denied.  


REMAND

The veteran has testified that he has recently received 
treatment at a Vet Center in Boise, Idaho, and the claims 
file includes reports which show that the veteran reported 
receiving treatment at a Vet Center.  See January 2006 VA 
progress note; June 2006 VA examination report.  These 
records have not been associated with the claims file.  The 
Court has held that when treatment records from a VA Veterans 
Center are relevant to a claim, they should be obtained even 
if summarizing letters or reports are included in the record.  
Dunn v. West, 11 Vet. App. 462 (1998).  On remand, an attempt 
should be made to obtain these records.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center in Washington DC for 
the following actions:

1.  After obtaining any necessary 
authorization, the RO should attempt to 
obtain all records of treatment of the 
veteran from the Veterans Center in 
Boise, Idaho.

2. The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


